DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 03/07/2022.
Claims 1, 8, and 15 are amended.
Claims 1-20 are currently pending and have been allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Title
METHOD, SYSTEM, AND MANUFACTURE FOR LIGHT HYPERGRAPH BASED RECOMMENDATION

	 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 

	The present invention is directed towards a method, system, and manufacture for performing a hypergraph spectral machine learning operation to generate a product recommendation for a consumer.
	Independent claims 1, 8, and 15 teach the novel and non-obvious feature(s) of:
performing, by a processor, a hypergraph spectral machine learning operation comprising: 
determining, by the processor, purchase history data for each consumer among a plurality of consumers, the purchase history data including different types of previously purchased products; 
training the processor to learn a relationship between the plurality of consumers and the previously purchased products in response to generating a hypergraph that is based on the previously purchased products corresponding to the plurality of consumers, the hypergraph defined by a set of edges (J) representing the plurality of consumers and a set of vertices (U) representing the previously purchased products, wherein a given vertices of a given edge indicates a given previously purchased product corresponding to a given consumer among the plurality of consumers; 
generating, by the processor, a product embedding vector for a product unpurchased by a target consumer based on the hypergraph, the product embedding vector indicating a relationship between a product type of a previously purchased product among the different types of previously purchased products and each of the consumers among the plurality of consumers that have purchased the product type;
generating, by the processor, a consumer embedding vector for the target consumer based on the hypergraph, the consumer embedding vector indicating a relationship between the given consumer and the previously purchased products corresponding to the given consumer; 
scoring, by the processor, an affinity between the consumer and the unpurchased product based on the product embedding vector and the consumer embedding vector, the scoring including calculating an affinity vector based on a distance between the product embedding vector and the consumer embedding vector; 2Docket No. P201910250US01 
retrieving, by the processor, a digital description of the unpurchased product based on the scoring in response to the affinity vector being less than affinity threshold value; and 
presenting, by the processor, the digital description to the consumer. 

The Examiner notes the hypergraph especially distinguished the claimed invention from the prior art.  While generating product recommendations based on distance between a consumer vector and product vector is known, generating a hypergraph wherein consumers are represented as edges and previously purchased products are represented as vertices, wherein embedding vectors are generated based on the hypergraph is novel.  Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

Centintas discloses generating a product embedding vector for a product unpurchased by a consumer based on a graph; generating a consumer embedding vector for the consumer based on the hypergraph; scoring an affinity between the consumer and a product unpurchased by the consumer based on the product embedding vector and the consumer embedding vector; retrieving a digital description of the unpurchased product based on the scoring; presenting the digital description to the consumer.  However, Centintas does not anticipate or render obvious: performing, by a processor, a hypergraph spectral machine learning operation comprising: training the processor to learn a relationship between the plurality of consumers and the previously purchased products in response to generating a hypergraph that is based on the previously purchased products corresponding to the plurality of consumers, the hypergraph defined by a set of edges (J) representing the plurality of consumers and a set of vertices (U) representing the previously purchased products, wherein a given vertices of a given edge indicates a given previously purchased product corresponding to a given consumer among the plurality of consumers; generating, by the processor, a product embedding vector for a product unpurchased by a target consumer based on the hypergraph; generating, by the processor, a consumer embedding vector for the target consumer based on the hypergraph, the consumer embedding vector indicating a relationship between the given consumer and the previously purchased products corresponding to the given consumer; and scoring, by the processor, an affinity between the consumer and the unpurchased product based on the product embedding vector and the consumer embedding vector, the scoring including calculating an affinity vector based on a distance between the product embedding vector and the consumer embedding vector. 2Docket No. P201910250US01
Xuxiao discloses training the processor to learn a relationship between the plurality of consumers and products in response to generating a hypergraph that is based on products corresponding to the plurality of consumers, the hypergraph defined by a set of vertices representing the products; and scoring an affinity between the consumer and the product based on a distance between vectors. However, Xuxiao does not anticipate or render obvious: training the processor to learn a relationship between the plurality of consumers and the previously purchased products in response to generating a hypergraph that is based on the previously purchased products corresponding to the plurality of consumers, the hypergraph defined by a set of edges (J) representing the plurality of consumers and a set of vertices (U) representing the previously purchased products, wherein a given vertices of a given edge indicates a given previously purchased product corresponding to a given consumer among the plurality of consumers; generating, by the processor, a product embedding vector for a product unpurchased by a target consumer based on the hypergraph, the product embedding vector indicating a relationship between a product type of a previously purchased product among the different types of previously purchased products and each of the consumers among the plurality of consumers that have purchased the product type; and generating, by the processor, a consumer embedding vector for the target consumer based on the hypergraph, the consumer embedding vector indicating a relationship between the given consumer and the previously purchased products corresponding to the given consumer.
training the processor to learn a relationship between the plurality of consumers and the previously purchased products in response to generating a hypergraph that is based on the previously purchased products corresponding to the plurality of consumers, the hypergraph defined by a set of edges (J) representing the plurality of consumers and a set of vertices (U) representing the previously purchased products, wherein a given vertices of a given edge indicates a given previously purchased product corresponding to a given consumer among the plurality of consumers; generating, by the processor, a product embedding vector for a product unpurchased by a target consumer based on the hypergraph, the product embedding vector indicating a relationship between a product type of a previously purchased product among the different types of previously purchased products and each of the consumers among the plurality of consumers that have purchased the product type; and generating, by the processor, a consumer embedding vector for the target consumer based on the hypergraph, the consumer embedding vector indicating a relationship between the given consumer and the previously purchased products corresponding to the given consumer.



claim eligibility, claim(s) 1, 8, and 15 has been amended to recite additional elements including:
performing, by a processor, a hypergraph spectral machine learning operation comprising: 
determining, by the processor, purchase history data for each consumer among a plurality of consumers, the purchase history data including different types of previously purchased products; 
training the processor to learn a relationship between the plurality of consumers and the previously purchased products in response to generating a hypergraph that is based on the previously purchased products corresponding to the plurality of consumers, the hypergraph defined by a set of edges (J) representing the plurality of consumers and a set of vertices (U) representing the previously purchased products, wherein a given vertices of a given edge indicates a given previously purchased product corresponding to a given consumer among the plurality of consumers; 
generating, by the processor, a product embedding vector for a product unpurchased by a target consumer based on the hypergraph, the product embedding vector indicating a relationship between a product type of a previously purchased product among the different types of previously purchased products and each of the consumers among the plurality of consumers that have purchased the product type;
generating, by the processor, a consumer embedding vector for the target consumer based on the hypergraph, the consumer embedding vector indicating a relationship between the given consumer and the previously purchased products corresponding to the given consumer; 
unpurchased product based on the product embedding vector and the consumer embedding vector, the scoring including calculating an affinity vector based on a distance between the product embedding vector and the consumer embedding vector; 2Docket No. P201910250US01 
retrieving, by the processor, a digital description of the unpurchased product based on the scoring in response to the affinity vector being less than affinity threshold value; and 
presenting, by the processor, the digital description to the consumer. 

These additional elements apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Ref U (Sybrandt) describes machine-generated graphs used to learn a data-driven ranking criteria derived from graph embeddings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625